DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 and 10-24 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Response to Amendment
In the amendment dated 03/23/2021, the following has occurred: Claims 1 and 15 have been amended; Claims 8-9 have been canceled; Claims 17-24 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US Patent No. 3,363,214).
Regarding Claim 1, Wright discloses a positioning and stabilizing device comprising: self-aligning and self-mating female and male components; the female component (Wright: Fig. 1; 12) including: a body (Wright: Fig. 1; 18) with a female mating face (Wright: Fig. 2-3; 20) having a plane and a first face (Wright: Fig. 1-2; 22) opposite the female mating face, a first magnetic element (Wright: Fig. 2-3; 32), and a first quantity, which equals at least two, first mating features (Wright: Fig. 2-3; 24) on the female mating face, both the first magnetic element and the at least one first mating feature being positioned on or proximate the female mating face, wherein each of the at least two first mating features comprises an indent having an interior wall (Wright: Annotated Fig. 3-4; W1) and a first end wall (Wright: Annotated Fig. 3-4; W2) and a second end wall (Wright: Annotated Fig. 3-4; W3), wherein each of the first and second end walls is inclined at a first angle relative to the plane of the female mating face; and the male component (Wright: Fig. 1; 14) including: a body (Wright: Fig. 1; 34) with a male mating face (Wright: Fig. 1, 4; 35, 40) having a plane and a second face (Wright: Fig. 2; 38) opposite the male mating face, a second magnetic element (Wright: Fig. 1-2, 4; 48), and a second quantity, which is at least two, second mating features (Wright: Fig. 1-2, 4; 46) on the (Wright: Annotated Fig. 3-4; W4) and a first end side (Wright: Annotated Fig. 3-4; W5) and a second end side (Wright: Annotated Fig. 3-4; W6), wherein each of the first and second end sides is inclined at a second angle relative to the plane of the male mating face, wherein each protrusion is sized, shaped, and positioned on the male mating face to cooperate and mate with a corresponding one of the indents on the female mating surface of the female component, wherein the first and second magnet elements are positioned on the respective female and male mating faces and align, contact and attract one another when the device is being assembled; and wherein the at least two first mating features and the at least two second mating features are positioned on the respective female and male mating faces such that they align, contact and slidingly mate with one another in an assembled state to which they are drawn and in which they are held by magnetic attraction between the first and second magnet elements (Wright: Col. 3, Ln. 69-75; Col. 4, Ln. 25-35).
Regarding Claim 2, Wright discloses the device of Claim 1, wherein the first magnetic element (Wright: Fig. 2-3; 32) is a magnet and the second magnetic element (Wright: Fig. 1-2, 4; 48) is a magnetically receptive wafer.
Regarding Claim 3, Wright discloses the device of Claim 2, wherein the magnet (Wright: Fig. 2-3; 32) is received and affixed in a magnet recess provided on the female mating face (Wright: Fig. 2-3; 20) of the female component body (Wright: Fig. 1; 18).
Regarding Claim 4, Wright discloses the device of Claim 2, wherein the magnetically receptive wafer (Wright: Fig. 1-2, 4; 48) is received and affixed in a wafer recess provided on the male mating face (Wright: Fig. 1, 4; 35) of the male component body (Wright: Fig. 1; 34).
Claim 7, Wright discloses the device of Claim 1, wherein the first magnetic element (Wright: Fig. 2-3; 32) is a magnetically receptive wafer and the second magnetic element (Wright: Fig. 1-2, 4; 48) is a magnet.
Regarding Claim 10, Wright discloses the device of Claim 1, further comprising first and second affixing agents (Wright: Fig. 2; 30, 45), wherein the first affixing agent (Wright: Fig. 2; 30) is affixed to a first surface on the first face (Wright: Fig. 1-2; 22) of the female component body (Wright: Fig. 1; 18), wherein the second affixing agent (Wright: Fig. 2; 45) is affixed to a second surface on the second face (Wright: Fig. 2; 38) of the male component body (Wright: Fig. 1; 34).

Regarding Claim 15, Wright discloses a method of positioning and stabilizing an article (Wright: Fig. 2; 16) on a generally vertically oriented structure having a generally vertical mounting surface, with the device of Claim 1, comprising the steps of: affixing one of the female (Wright: Fig. 1; 12) and male (Wright: Fig. 1; 14) components of the device to a back surface of the article with its mating surface exposed, and affixing the other of the female and male components of the device to the generally vertical mounting surface with its mating surface exposed and in a predetermined position where the female and male components will align and the female and male mating surfaces will contact, mate with and attract one another; mounting the article on the generally vertical mounting surface and assembling the device by aligning and mating the female and male components together, thereby holding the article in a preferred orientation on the generally vertical mounting surface (Wright: Col. 3, Ln. 69-75; Col. 4, Ln. 25-35).
Regarding Claim 16, Wright discloses the method of Claim 15, wherein the device further comprises first and second affixing agents (Wright: Fig. 2; 30, 45), wherein the first affixing agent (Wright: Fig. 2; 30) is affixed to a first surface on the first face (Wright: Fig. 1-2; 22) of the female component body (Wright: Fig. 1; 18), wherein the second affixing agent (Wright: Fig. 2; 45) is affixed to a second surface on the second face (Wright: Fig. 2; 38) of the male component body (Wright: Fig. 1; 34), and wherein the steps of affixing the female and male components of the device to the back surface of the article and the generally vertical mounting surface are performed using the first and second affixing agents (Wright: Col. 3, Ln. 69-75; Col. 4, Ln. 25-35).

Regarding Claim 17, Wright discloses the device of Claim 1, wherein the first angle is about equal to the second angle (Wright: Fig. 2).
Regarding Claim 18, Wright discloses the device of Claim 1, wherein for each protrusion (Wright: Fig. 1-2, 4; 46), the interior side (Wright: Annotated Fig. 3-4; W4) is inclined at a third angle relative to the plane of the male mating face (Wright: Fig. 1, 4; 35, 40).
Regarding Claim 19, Wright discloses the device of Claim 18, wherein for each protrusion (Wright: Fig. 1-2, 4; 46), the third angle is about equal to or greater than the second angle.
Regarding Claim 20, Wright discloses the device of Claim 1, wherein for each indent (Wright: Fig. 2-3; 24), each of the first and second end walls (Wright: Annotated Fig. 3-4; W2, W3) is inclined relative to the plane of the female mating face (Wright: Fig. 2-3; 20) such that a portion of the indent which is proximate to the female mating face is widened and facilitates cooperation and mating of corresponding indents and protrusions when the female and male components are assembled.
Regarding Claim 21, Wright discloses the device of Claim 1, wherein for each protrusion (Wright: Fig. 1-2, 4; 46), each of the first and second end sides (Wright: Annotated Fig. 3-4; W5, W6) is inclined relative to the plane of the male mating face (Wright: Fig. 1, 4; 35, 40) such that a portion of the protrusion which is distal from the male mating face (Wright: Fig. 1, 4; 35, 40) is narrowed and facilitates cooperation and mating of corresponding indents and protrusions when the female and male components are assembled.
Claim 22, Wright discloses the device of Claim 21, wherein for each protrusion (Wright: Fig. 1-2, 4; 46), the interior side (Wright: Annotated Fig. 3-4; W4) is inclined at a third angle relative to the plane of the male mating face (Wright: Fig. 1, 4; 35, 40) such that the portion of the protrusion which is distal from the male mating face is further narrowed to further facilitate.
Regarding Claim 23, Wright discloses the device of Claim 1, wherein for each indent (Wright: Fig. 2-3; 24), the first end wall (Wright: Annotated Fig. 3-4; W2) and the second end wall (Wright: Annotated Fig. 3-4; W3) of the indent on the female mating face (Wright: Fig. 2-3; 20) abut opposite edges of the interior wall (Wright: Annotated Fig. 3-4; W1) of the indent.
Regarding Claim 24, Wright discloses the device of Claim 1, wherein for each protrusion (Wright: Fig. 1-2, 4; 46), the first end side (Wright: Annotated Fig. 3-4; W5) and the second end side (Wright: Annotated Fig. 3-4; W6) of the protrusion on the male mating face (Wright: Fig. 1, 4; 35, 40) abut opposite edges of the interior side (Wright: Annotated Fig. 3-4; W4) of the protrusion.


    PNG
    media_image1.png
    356
    882
    media_image1.png
    Greyscale

I: Wright; Annotated Fig. 3-4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US Patent No. 3,363,214) in view of Krake et al. (US Pub. No. 2016/0309927).
Regarding Claim 5, Wright discloses the device of Claim 2, but fails to explicitly disclose a magnetically receptive wafer that is a metal wafer. However, Krake teaches a magnetically receptive wafer (Krake: Fig. 2A-2B; 26) that is a metal wafer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic element in Wright with the metal material from Krake, with a reasonable expectation of success, in order to provide an alternate material for the wafer that creates a repeatedly releasable bond with the opposing magnet (Krake: [0028]).
Regarding Claim 6, Wright discloses the device of Claim 2, but fails to explicitly disclose a magnet that is made of neodymium. However, Krake teaches a magnet (Krake: Fig. 3A; 24) that is made of neodymium (Krake: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet in Wright with the magnet material from Krake, with a reasonable expectation of success, in order to provide a specific rare-earth material for the magnet that is difficult to demagnetize and has a low curie temperature (Krake: [0027]), thereby improving its reliability.



Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631           
                                                                                                                                                                                             /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631